Citation Nr: 1415361	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disorder, to include squamous cell carcinoma, basal cell carcinoma, and sebaceous cyst.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matter was subsequently transferred to the Regional Office in Salt Lake City, Utah.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In November 2007, the Veteran filed his original claim for entitlement to service connection for skin cancer and a cyst.  These claims were denied in an April 16, 2008 rating decision.  In September 2008, the Veteran submitted a statement seeking reconsideration of his denied claims under a new theory of entitlement.  Thereafter, in an April 6, 2009 rating decision, the RO determined that the Veteran's claims had previously been denied in a final March 28, 2005 rating decision, and, in so doing, transformed the Veteran's claim into a new and material evidence claim.  However, a review of the claims file shows that the only decisions of record in March and April of 2005 dealt with entitlement to service connection for hepatitis C and entitlement to nonservice-connected pension.  While the rating decision addressing entitlement to nonservice-connected pension discussed the Veteran's sebaceous cyst, it was not an adjudication of service connection for that specific disability, thus there was no previous final decision addressing the Veteran's sebaceous cyst or skin cancer.  Accordingly, the RO must properly adjudicate the issue on the merits.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

A June 1980, VA treatment record shows treatment for a sebaceous cyst on the Veteran's back.  Additionally, a June 9, 1980 treatment notes indicates the onset of the sebaceous cyst in 1975.  More recently, VA treatment records show that the Veteran has complained of and been treated for various skin disorders.  The Veteran has variously asserted that these current disorders are related to his exposure to herbicides in Vietnam and Guam, or aircraft fumes/exhaust.  The Veteran's DD Form 214 does not document any foreign service.  

The Board finds that a remand is required in order to afford the Veteran a VA examination.  McClendon, 20 Vet. App. at 83 (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Lastly, in the November 2012 statement and during the March 2013 videoconference hearing before the Board, the Veteran asserted that immediately following his discharge from active duty in 1975 he sought treatment for the sebaceous cyst at the Salt Lake City VA Medical Center (VAMC).  The 1975 treatment reports are not of record and they may be relevant to the claim on appeal.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the Board must remand the case to allow for the RO to attempt to obtain these records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain the 1975 treatment reports from the Salt Lake City VAMC.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine if any currently or previously diagnosed skin disorders are related to his military service.
All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically state whether any currently or previously diagnosed skin disorders are related to his military service, to include exposure to aircraft fumes/exhaust.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated on the merits.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

